SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

139
CA 11-01044
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


111 MAIN STREET, LLC, PLAINTIFF-APPELLANT,

                      V                                           ORDER

COUNTY OF NIAGARA, DEFENDANT-RESPONDENT.


GOLDBERG SEGALLA LLP, BUFFALO (BRIAN R. BIGGIE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (BRIAN P. CROSBY OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered February 24, 2011. The order, among
other things, granted defendant’s motion for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court